Citation Nr: 1544970	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-16 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1988 to March 2001 and from November 2001 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a notice of disagreement (NOD) in May 2010, a statement of the case (SOC) was issued in April 2012, and a VA Form 9 (substantive appeal) was received in May 2012.  In January 2015, the Board remanded these claims for additional development.  The case has been returned to the Board.

The Veteran testified at a videoconference hearing before the undersigned in November 2014.  A copy of the transcript is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDINGS OF FACT

1.  The Veteran's tinnitus is not etiologically related to his military service.

2.  The Veteran's low back disorder is not etiologically related to his military service.





CONCLUSIONS OF LAW

1. Service connection for tinnitus is not established.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Service connection for a low back disorder is not established.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Correspondence from the RO dated September 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The issue was last readjudicated in a June 2015 supplemental statement of the case (SSOC).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for equitable resolution of the issue has been obtained.  His STRs, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  

The Board recognizes that some private treatment records could not be obtained; either the Veteran did not provide sufficient identifying information such as a current name and address (i.e. for outside-care provider and chiropractor alluded to in VAMC records), or the RO did not receive the required VA Form 21-4142 for Dr. W.  See May 2015 VA correspondence.  With regard to the records from the chiropractor/outside-care providers noted in VAMC records, the Veteran did not  provide sufficient identifying information which hindered VA's ability to assist in obtaining these records.  In this regard, it is well established that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  With regard to Dr. W's records, the RO has made sufficient attempts to obtain the necessary documentation in order to procure these private treatment records, but the Veteran has not responded.  See May 2015 VA correspondence.  An August 2015 supplemental statement of the case (SSOC) expressly advised the Veteran that Dr. W's records were not procured due to the Veteran's lack of response to the May 2015 form request.  Taken together, the May 2015 VA correspondence and August 2015 SSOC sufficiently informed the Veteran regarding the unavailability of outstanding private records under the tenets of 38 C.F.R. § 3.159(e) -he has essentially been made aware of the records sought, the effort required to obtain them, notice that VA will decide the claim unless he submits the missing records, and that it is ultimately his responsibility to get the records-such that he will not be prejudiced by the Board's adjudication of his claim at this time.

Furthermore, as noted above a hearing was conducted in this matter that conforms to the principles established in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2014 hearing, the undersigned fully explained the issues involved.  See November 2014 Board transcript, p. 3.  Also, the undersigned suggested submission of evidence that had not yet been provided.  The Veteran was represented at the hearing by a representative of the Florida Department of Veterans Affairs.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing. Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  As such, the undersigned complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.

Lastly, as noted above, in January 2015 the Board remanded these claims for additional development.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet.  App. 268 (1998); D'Aries v. Peake, 22 Vet.  App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  In this respect, in response to the January 2015 remand, an addendum opinion to the last VA examination was acquired.  See June 2015 VA addendum opinion.  Also, the AMC underwent appropriate efforts to associate records identified by the Veteran with the file.  Thereafter, a supplemental statement of the case (SSOC) was issued in August 2015.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II. Service Connection 

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system, or arthritis become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.

Where there is evidence of noise exposure during active service, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as "[o]ther organic diseases of the nervous system."  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.  See September 2009 VA form 21-526.  The Veteran asserts that he was exposed to acoustic trauma during service and currently suffers from tinnitus.  Id., see also November 2014 Board hearing transcript, p. 6 ("Even during [] at this moment, I can feel the [] the little buzzing in my ears.")  In the May 2010 rating decision, the RO noted that exposure to acoustic trauma has been conceded.  See May 2010 rating decision ("you served as a gas turbine electrical maintenance technician and therefore your exposure to acoustic trauma in the military is conceded.")  The Board does not disturb this finding.  For the following reasons, the Board finds that service connection is not warranted.

Facts & Analysis

Under the first Shedden element, the competent evidence must show that the Veteran has a current disability.  In this regard, tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, the Veteran submitted a statement in May 2012 indicating that he had ringing of the ears during and after active service.  See May 2012 VA Form 9 ("constant noise from the gas turbine and all the electrical motors contributed to my tinnitus condition...after my release[] from active duty, this condition became more severe.")  He also submitted a private medical opinion which indicates a finding of bilateral tinnitus.  See October 2014 Labyrinth Audiology opinion.  Accordingly, the Board finds that the Veteran has tinnitus. 

Next, under Shedden, the Veteran must have endured an in-service injury or event.  In the instant case, the Veteran asserts that his current diagnosis of tinnitus is due to military noise exposure.  See May 2012 VA Form 9.  As stated above, it has been conceded that the Veteran experienced acoustic trauma during service because of his military occupation specialty (MOS) as a gas turbine electrical maintenance technician.  See May 2010 rating decision.  As such, the Veteran suffered an in-service injury and thus, the second element of service connection is met.

Lastly, the record must exhibit evidence of a nexus between the claimed in-service injury and the current disorder.  It is not in dispute that the Veteran now has a current diagnosis of tinnitus, as such is shown by the October 2014 private treatment opinion.  Further, based on the Veteran's MOS, it has been conceded that he was exposed to acoustic trauma during service.  See DD214.  What remains necessary to substantiate his claim is competent evidence of a nexus between the tinnitus and the noise trauma in service.  

The record includes negative nexus opinions from VA examiners dated in March 2010, April 2012, and June 2015.  As discussed in the January 2015 Remand, the Board observed that there were two existing opinions of record:  the first was speculative (finding that "[t]here is no way to determine if the [V]eteran's reported tinnitus is due to in-service noise exposure") and the second was negative (finding that the tinnitus was less likely than not related to military noise exposure because "[n]o permanent threshold shifts occurred during military service and hearing is currently within normal limits").  The first was insufficient under the tenets of Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (a speculative opinion is not inadequate where the examiner explains the opinion or the reasons for the opinion are "otherwise apparent in the Board's review of the evidence").  The VA examiner did not provide an explanation for the inability to provide an opinion.  Further, the second opinion's rationale was contradicted by an October 2014 statement by Dr. A.D., Audiologist, who noted that "[t]innitus can be reported in patients with or without hearing loss."  [The April 2012 VA audiological examination report showed that the Veteran did not have a hearing impairment for VA purposes under 38 C.F.R. § 3.385 (2015)].  Dr. A.D. further stated that "[c]urrent literature suggests that over time, repeated noise exposure for long period of time can result in hearing loss and/or tinnitus."  Accordingly, Dr. A.D. requested VA to "please rule out the effects of his exposure on his reported tinnitus."  In light of the medical propositions set forth by the Veteran's private audiologist, the Board found that an addendum opinion was necessary.  

In a June 2015 opinion, the VA examiner noted that the opinion was rendered for a Veteran with known military noise exposure as a gas turbine technician working with loud equipment in noisy engine rooms.  The VA examiner acknowledged the October 2014 report in which Dr. A.D. states "Tinnitus can be reported in patients with or without hearing loss."  The VA examiner noted that this statement was true; however, the VA examiner observed that Dr. A.D. then connected the Veteran's noise exposure with the tinnitus as follows:  "Considering his noise exposure history, please rule out the effects of his exposure on his reported tinnitus."   The VA examiner maintained that without some hearing loss as evidence, the assumption that tinnitus was noise-induced was unjustifiable.  The VA examiner referenced an excerpt from the Merck Manual that discusses noise exposure and its effects.  The excerpt is clear on the fact that noise exposure causes hearing loss and that the tinnitus accompanies that hearing loss as stated:   "Any source of intense noise, such as internal combustion engines, heavy machinery, gunfire, or aircraft, may damage the inner ear.  Such activities such as shooting and flying are associated with noise-induced hearing loss. Exposure to intense noise results in loss of hair cells in the organ of Corti. Although persons vary greatly in susceptibility to noise induced hearing loss, nearly everyone loses some hearing if exposed to sufficiently intense noise for an adequate time.  Any noise >85 dB is damaging.  High-frequency tinnitus usually accompanies the hearing loss."  Merck Manual 17th Edition, Section 7, Chapter 85.  The VA examiner maintained that in noise-induced tinnitus, the tinnitus was typically a symptom of auditory system damage.  However, there was no evidence of auditory system damage in the Veteran's military audiograms. The VA examiner noted that the Veteran's military audiograms were examined for the C&P Report of 4-17-12, which read as follows:  "Review of veteran's 13 audiograms in his C-file suggests that there were no permanent threshold shifts in either ear between 12/17/87 and 1-1-02."  Therefore, the VA examiner continued to opine that the Veteran's current tinnitus was less likely than not a consequence of his military noise exposure.

The Board finds the opinion of the June 2015 VA examiner to be highly probative of the question at hand and dispositive of the nexus element necessary to substantiate the claim.  The examiner based her opinion on a review of the Veteran's entire claims file, and provided a very thorough rationale for the opinion expressed based on sound medical principles.  Dr. A.D. does not account for the relevant audiological findings noted in the Veteran's service treatment records thereby further lessening the persuasive value of the opinion.  Also, while the Veteran is competent to report on the onset of ringing in his ears, and competent to report on recurrent symptoms of ringing in the ears experienced throughout the years, his opinion is outweighed by the VA examiner who has medical expertise in evaluating hearing disorders. 

For the foregoing reasons, service connection for tinnitus is not warranted.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Lower Back Disorder

The Veteran is seeking entitlement to service connection for a lower back disorder.  

Facts & Analysis

Unfortunately, the medical evidence of record does not demonstrate that the Veteran is entitled to service connection for his current low back disorder.

Regarding the first element of Shedden, the Veteran has a current diagnosis of degenerative changes with possible spinal stenosis at L5-L1.  See January 2010 VA examination.  Therefore, the Board finds that the first element of service connection, the existence of a current diagnosis, has been met.

Next, the Veteran must have endured an in-service injury or event.  In the instant case, the Veteran asserts that his current low back disorder stems from a 1991 in-service car accident.  See July 1991 Chronological Record of Medical Care ("Pt was in MVA...Pt c/o pain to...lower back"); see also November 2014 Board hearing transcript, p.8.  He is competent to report such symptoms, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact).  As such, the Veteran suffered an in-service injury and thus, the second element of service connection is met.

Lastly, the record must exhibit evidence of a nexus between the claimed in-service injury and the current disorder.  It is not in dispute that the Veteran now has a lower back disorder and a current diagnosis of degenerative changes to the lumbar spine, as such is shown by the January 2010 VA examination.  Further, service treatment records demonstrate that the Veteran was involved in an accident during his active-duty tenure that resulted in injury to his lower back.  What remains necessary to substantiate his claim is competent evidence of a nexus between the current low back disorder and the in-service trauma. 

Following the motor vehicle accident, service treatment records are silent as to any complaints of further lower back pain.  Moreover, 1994 and 1999 physical examinations reflect that the Veteran affirmatively answered "no" as to the question of recurrent back pain, and that he was in "good health" and "excellent health." See March 1994 Report of Medical History; see also July 1999 Report of Medical History.  There is no credible evidence that a low back disorder was manifested to a compensable degree in the first post-service year.  The earliest post-service record of a relatable issue is a September 2009 private treatment record that identifies a complaint of lower back pain "since the end of May," seven years since his active duty discharge.  See September 2009 Doctors Plus Medical Center.  Consequently, service connection for a low back disorder on the basis that it became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The analysis turns to whether the Veteran's current diagnosis may somehow otherwise be related to the Veteran's service.  In the absence of evidence of onset in service and post-service continuity, this is generally a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Here, regarding an indication that the claimed disorder is related to service, the Veteran submitted a November 2013 private medical opinion.  See November 2013 Stein Orthopedic opinion.  The Veteran was diagnosed with a "myofascial injury in the lumbar spine."  The orthopedic surgeon reviewed the Veteran's records and examined the Veteran, noting that "there does not appear to be any tenderness over the...lumbar vertebral areas."  Id.  The orthopedic surgeon noted the in-service car accident and opined that the Veteran incurred lower back damage because of medicinal prescriptions following the injury.  Id.  Specifically, the orthopedic surgeon rationalized that the "[t]he patient has been on nonsteroidal anti-inflammatory medications almost continuously since his initial accidents back in 1992 and then subsequently in 1997 and 2000 and [onward] up until the current time,"  explaining that the use of cortisone interrupts the healing process.  Id.  The orthopedic surgeon concluded that these issues are "service-connected in their origin" and the Veteran occurred damage "to some degree the myofascial areas of the lower back" because of "taking nonsteroidal anti-inflammatories for all these years."  Id. 

Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992))). 

The Veteran was also afforded a VA examination in January 2010.  See January 2010 VA examination.  Following a review of the Veteran's private, service, and VA medical records, and after conducting a thorough in-person examination, the examiner found that the evidence did not demonstrate that the Veteran's current diagnosis was "caused by or a result of service."  Id.  Specifically, the examiner noted the Veteran's current lower back diagnosis and his treatment for "low back during service," but opined that the "condition...in the early 90's" was "self-limiting."  Id.  This rationale was based upon the fact that following the car accident, the Veteran was not treated for back pain again until "late 2009," thus demonstrating a lack of "chronicity."  Id.  Therefore, the examiner concluded that the Veteran's "lumbar degenerative changes is less likely as not (less than 50/50 probability) caused by or a result of service."  Id.

The Board finds the negative evidence outweighs the positive evidence.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board finds the probative value of the VA examination report is greater than the private opinion.  The Board is not persuaded by the orthopedic surgeon's opinion.  The opinion reads that "the underlying problems ha[d] never gone away and [were] only covered up by the nonsteroidal anti-inflammatory medication."  Id.  However, the Board finds this rationale unpersuasive in light of the probative evidence of record.  This argument of medicinal use fails to address the lack of symptomatic complaints of lower back pain throughout the entire period of 1992 and 2009.  As noted in the opinion, the Veteran's medication use was purportedly "almost continuous[]" during this time.  Id.  As noted above, however, during physical examinations in this period in 1994 and 1999, the Veteran himself reported that he was in good health, experiencing no back pain and was "not taking medications at this time."  See March 1994 Report of Medical History; see also July 1999 Report of Medical History.  This logical inconsistency between the evidence of record and the orthopedic surgeon's conclusion is not addressed in the opinion, nor is there an explanation provided as to the meaning of "to some degree" when expressing the relationship between the current lower back disorder and damage incurred from the medicinal use.  The Board finds that the vague description of the degree of medical certainty further diminishes the private opinion in light of the Veteran's other injuries being referred to without this modifier.  It is for these reasons that the Board finds the orthopedic surgeon's statements to be of low probative value.

In contrast, the VA examiner, who conducted the January 2010 VA examination and authored the accompanying report, accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran's lower back.  The VA examiner's report of the Veteran's medical history and his clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find that the VA report is incomplete or insufficient in any way.  Thus, the Board finds that the VA examiner's opinion is dispositive on the nexus issue presented in this case.  The probative medical opinion evidence shows that there is no nexus between the Veteran's current lower back disorder and an incident of his military service.  

The Veteran's lay statements in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes that he has a lower back disorder as a result of his time in service, as a layperson without any medical training and expertise, he is not qualified to render a medical opinion regarding the etiology of his current diagnoses, which the Board notes are complex medical questions.  See Id. at 1376-77 (noting general competence to testify as to symptoms, but not to speak as to diagnosis or etiology except in limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg).

The Board does not dispute the fact that the Veteran has a current diagnosis of degenerative lumbar changes, or that the Veteran experienced lower back pain in service.  However, the Board finds the January 2010 VA examination to be the most probative evidence of record regarding the etiology of the Veteran's current disorders.  As noted above, while the Veteran was seen for lower back pain while in service, medical records were notably absent regarding the treatment of any lower back disorder for over seven years after service.  In summary, the most probative evidence is against the Veteran's claim for service connection on either a presumptive or direct basis.  See 38 C.F.R. §§ 3.303, 3.307(a)(3), and 3.309(a).  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is not warranted. 



ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a low back disorder is denied.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


